Title: To Alexander Hamilton from William Seton, 13 October 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 13th. October 1791
Sir

I am honored with your Letters of the 8th & 10th. The Commissioner of Loans not having required the anticipated Credit of Twenty Thousand Dollars, the Treasurers Check for Thirty thousand Dollars is all that has passed to his Credit. I delivered your Letter to the Commr. of Loans upon the subject of the Transfer to the Books of the Treasury for the Debt purchased by me for Account of the United States, and as soon as he receives a supply of Books (I think he termd it so) he would be able to comply with your request and to furnish me with the Certificate necessary to be transmitted to you, which between this and Monday he expects to do.
I have the honor to be &c.
